UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7562



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES REGINALD SMITH, a/k/a Scank,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-89-75, CA-96-732-3)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Reginald Smith, Appellant Pro Se. Gurney Wingate Grant, II,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James Reginald Smith appeals the district court’s order deny-

ing his motion for leave to appeal out of time pursuant to Fed. R.

App. P. 4(a).    We have reviewed the record and the district court’s

opinion and find no reversible error.        Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.     See United States v. Smith, Nos. CR-89-75;

CA-96-732-3 (E.D. Va. Oct. 7, 1999).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2